



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (2.1),
    (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall
    continue.  These sections of
the Criminal Code
provide:

486.4(1)         Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)       any
    of the following offences;

(i)         an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 171.1, 172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01,
    279.011, 279.02, 279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)        any
    offence under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)       REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)       two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in paragraph (a).

(2)       In
    proceedings in respect of the offences referred to in paragraph (1)(a) or (b),
    the presiding judge or justice shall

(a)       at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the victim of the right to make an application for the order; and

(b)       on
    application made by the victim, the prosecutor or any such witness, make the
    order.

(2.1)
    Subject to subsection (2.2), in proceedings in respect of an offence other than
    an offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice may make an order directing that any
    information that could identify the victim shall not be published in any
    document or broadcast or transmitted in any way.

(2.2) In
    proceedings in respect of an offence other than an offence referred to in
    subsection (1), if the victim is under the age of 18 years, the presiding judge
    or justice shall

(a) as
    soon as feasible, inform the victim of their right to make an application for
    the order; and

(b) on
    application of the victim or the prosecutor, make the order.

(3)       In
    proceedings in respect of an offence under section 163.1, a judge or justice
    shall make an order directing that any information that could identify a
    witness who is under the age of eighteen years, or any person who is the
    subject of a representation, written material or a recording that constitutes
    child pornography within the meaning of that section, shall not be published in
    any document or broadcast or transmitted in any way.

(4)       An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29;
    2014, c. 25, ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)         Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary
    conviction.

(2)        For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Gibson, 2018 ONCA 79

DATE: 20180129

DOCKET: C60448

Hoy A.C.J.O., Sharpe and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Paul Gibson

Appellant

Brian Snell, for the appellant

Michelle Campbell, for the respondent

Heard:  January 24, 2018

On appeal from the sentence imposed by Justice Michael
    Code of the Superior Court of Justice on February 1, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Mr. Gibsons conviction appeal is in the inmate stream. Mr. Gibson seeks
    an adjournment of his conviction appeal (C56738) to seek orders for production
    of records not produced at trial and to advance the ground of ineffective
    assistance of counsel.

[2]

An adjournment is granted and Mr. Snell is granted a limited s. 684 for
    the purpose of investigating the ineffective assistance of counsel ground and
    the records Mr. Gibson seeks. The conviction appeal is to be spoken to in the
    inmate stream on March 7, 2018.

[3]

We note that Legal Aid Ontario denied funding for a conviction appeal
    based on an ineffective assistance of counsel in 2014. It does not appear that
    the possibility of advancing that ground has been pursued since.

[4]

In our view, it is unadvisable to hear the sentence appeal before the
    conviction appeal.

[5]

The sentence appeal shall remain in the regular appeal stream, and
    subject to further court order, shall not be rescheduled for argument until the
    conviction appeal has been disposed of. This is to avoid the risk of the
    conviction appeal derailing the sentence appeal, on which Mr. Gibson is
    represented by counsel.


